Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2075 Page 1 of 9



       LAW OFFICES OF RONALD A. MARRON 
   1   RONALD A. MARRON (SBN 175650)
       ron@consumersadvocates.com 
   2   MICHAEL T. HOUCHIN (SBN 305541)
   3   mike@consumersadvocates.com
       651 Arroyo Drive 
   4   San Diego, California 92103 
       Telephone: (619) 696-9006 
   5   Facsimile: (619) 564-6665
   6   LAW OFFICE OF DAVID ELLIOT
       DAVID ELLIOT (SBN 270381)
   7   davidelliot@elliotlawfirm.com
       2028 3rd Avenue
   8   San Diego, CA 92101
       Telephone: (858) 228-7997
   9   Attorneys for Plaintiff and the Proposed Class
  10
  11                        UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
       herself and all others similarly situated,
                                             )
  14                                         ) CLASS ACTION
  15                             Plaintiff,  )
                                             )
  16         vs.                             ) SUPPLEMENTAL
                                               SUPPORT    OF
                                                                  BRIEF IN
                                                              PLAINTIFF’S
                                             ) MOTION FOR CLASS
  17                                         ) CERTIFICATION AND TO
                                             ) APPOINT CLASS COUNSEL
  18
       OCEAN SPRAY CRANBERRIES, INC.; )
  19   ARNOLD WORLDWIDE LLC, and Doe )
       defendants 1 through 5, inclusive,    ) Date: November 9, 2018
  20                                         ) Time: 1:30 p.m.
                                 Defendants. ) Ctrm: 2D
  21                                         ) Judge: Hon. Gonzalo P. Curiel
                                             )
  22                                         ) REDACTED FOR PUBLIC VIEW
  23                                         )
                                             )
  24                                         )
                                             )
  25                                         )
                                             )
  26
  27
  28

                                              -1-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2076 Page 2 of 9




   1         INTRODUCTION
   2         Pursuant to the Court’s Order dated October 18, 2018 (Dkt. No. 68), Plaintiff
   3   Crystal Hilsley (“Plaintiff”) respectfully submits this Supplement Brief in Support
   4   of her Motion for Class Certification and to Appoint Class Counsel. In its October
   5   18, 2018 Order, the Court directed the Parties to file supplemental briefing on the
   6   issue of whether “the conjoint or any other analyses applies to Dr. Belch’s survey
   7   analysis.” (Dkt. No. 68 at 3). As further discussed below, Dr. Belch applied a
   8   contingent valuation analysis, which is a reliable survey methodology for calculating
   9   damages on a class wide basis. Accordingly, Plaintiff’s Motion for Class
  10   Certification and to Appoint Class Counsel should be granted.
  11         DR. BELCH APPLIED A CONTINGENT VALUATION ANALYSIS,
  12         WHICH IS A RELIABLE SURVEY METHODOLOGY
  13         In support of Plaintiff’s Motion for Class Certification, Plaintiff submitted the
  14   expert report of Dr. George E. Belch. (See Declaration of Dr. George E. Belch in
  15   Support of Plaintiff’s Motion for Class Certification and to Appoint Class Counsel
  16   (“Belch Decl.”), Dkt. No. 23-20). Dr. Belch is a professor of marketing at San Diego
  17   State University who has extensive experience in consumer survey research. (Belch
  18   Decl., ¶¶ 1-5). Dr. Belch conducted a multi-part online survey to sample consumers
  19   residing in California who have purchased Ocean Spray Cranberry juices, including
  20   various flavors such as Cran-Apple and Cran-Grape. (Belch Decl., ¶ 12). A control
  21   version of the survey included the standard labeling used for the Ocean Spray Cran-
  22   Apple and Cran-Grape products that include the disputed “No artificial flavors”
  23   labeling claim. (Belch Decl., ¶ 13). The survey also showed representative
  24   consumers modified versions of the Ocean Spray product labels that included the
  25   words “Artificially Flavored.” (Belch Decl., ¶ 13). The modified product labeling
  26   included no disputed labeling claims, including “No High Fructose Corn Syrup or
  27   Artificial Colors.” (Belch Decl., ¶ 13). Dr. Belch concluded that “[t]he inclusion of
  28   information on the label of Ocean Spray Cranberry juice products stating that they
                                             -1-
                 Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                    SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                        CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2077 Page 3 of 9




   1   have no artificial flavors or are artificially flavored affects consumer evaluations of
   2   the product and likelihood of purchase” and “[c]onsumers who see Ocean Spray
   3   Cranberry juice product labels stating the product has no artificial flavors evaluate it
   4   more favorably on important product attributes such as nutritional value, healthiness,
   5   and having natural ingredients compared to those who see labels disclosing that the
   6   product is artificially flavored.” (Belch Decl., ¶ 35). Dr. Belch also concluded that
   7   “[t]he majority of consumers made aware of the use of artificial flavors on the
   8   package label of Ocean Spray Cranberry juice products are willing to pay less than
   9   an average reference price for the product” and “[c]onsumers would be likely to pay
  10   61 cents less on average if they were aware of the use of artificial flavors in Ocean
  11   Spray Cranberry juice products.” (Belch Decl., ¶¶ 36-38). Dr. Belch’s survey results
  12   for both the control and test versions of the label were statistically significant. (Belch
  13   Decl., ¶ 25).
  14         Dr. Belch’s survey was based on the contingent valuation methodology. (See
  15   Supplemental Declaration of Dr. George E. Belch filed concurrently herewith
  16   (“Belch Supp. Decl.”), ¶ 5). “Contingent valuation is a survey based method of
  17   estimating the value that a consumer places on an item by varying its features and
  18   having them directly report what they are willing to pay for it.” (Belch Supp. Decl.,
  19   ¶ 5). The contingent valuation methodology “provides an approach to measuring
  20   what a reasonable consumer would have paid for the Ocean Spray Cranberry juice
  21   products if they were aware of the use of artificial flavors in them.” (Belch Supp.
  22   Decl., ¶ 5). The “contingent valuation method is essentially asking survey
  23   respondents to consider a hypothetical scenario and they are then asked to consider
  24   new information to help them make a purchase decisions.” (Belch Supp. Decl., ¶ 6).
  25   Here, Dr. Belch presented survey respondents with the following hypothetical
  26   scenario: “The label states that Ocean Spray Cran-Apple/Cran-Grape juice has no
  27   artificial flavors. If Ocean Spray Cran-Apple/Cran-Grape juice was artificially
  28   flavored, would this have an influence on the price you would be willing to pay for
                                              -2-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2078 Page 4 of 9




   1   this product?” (Belch Supp. Decl., ¶ 6). “If respondents answered yes to this
   2   question, they were asked how this information would influence the price they would
   3   be willing to pay by indicating whether they would be willing to pay more, would
   4   be willing to pay less or would not purchase it. Respondents who indicated they
   5   would be willing to pay less or more were then asked how much less/more on a scale
   6   ranging from zero to 99 cents.” (Belch Supp. Decl., ¶ 6). “The results of the survey
   7   based on the contingent valuation method found that consumers would be likely to
   8   pay an average of 61 cents less for the Ocean Spray Cranberry juice products” and
   9   “[t]his number could be extrapolated to the entire class and provides the basis for an
  10   economic damages model.” (Belch Supp. Decl., ¶ 5).
  11         A contingent valuation analysis, as applied by Dr. Belch, is a reliable survey
  12   methodology that has been accepted by numerous courts. For example, in In re
  13   Toyota Motor Corp. Hybrid Brake Mktg., Sales Practices & Prod. Liab. Litig., No.
  14   MDL 10-02172-CJC, 2012 WL 4904412, at *1 (C.D. Cal. Sept. 20, 2012)
  15   [“Toyota”], the plaintiffs’ expert, Dr. Williams, utilized a contingent valuation
  16   analysis “to estimate how much lower the price of the Subject Vehicles would have
  17   been had Toyota publicly revealed the alleged defect prior to purchase.” Id. A similar
  18   analysis was utilized by Dr. Belch, who determined how much lower the price of the
  19   Ocean Spray products would have been had Ocean Spray disclosed its alleged use
  20   of artificial flavoring ingredients. (Belch Supp. Decl., ¶¶ 5-6). The Toyota court
  21   concluded that “Dr. Williams' proposed methods of analysis, i.e. hedonic regression,
  22   contingent valuation, and discrete choice, are generally accepted, have been tested,
  23   and are part of peer-reviewed studies.” Toyota, 2012 WL 4904412, at *4 (emphasis
  24   added). Moreover, the Toyota court noted that “Toyota's arguments as to the efficacy
  25   or applicability of these methods to the facts of this case are better suited for cross-
  26   examination and closing argument” and “Toyota's criticisms certainly do not justify
  27   excluding Dr. Williams' testimony and report from the Court's consideration of
  28
                                              -3-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2079 Page 5 of 9




   1   Plaintiffs' motion for class certification.” Id. The same is true here— Ocean Spray’s
   2   criticisms of Dr. Belch’s methodology are better suited for the trial stage.
   3         The court in Miller v. Fuhu Inc., No. 2:14-CV-06119-CAS-AS, 2015 WL
   4   7776794, at *21 (C.D. Cal. Dec. 1, 2015) [“Miller”] also noted that “numerous
   5   courts… have accepted [contingent valuation] as [a] reliable methodology[] for
   6   calculating price premiums on a classwide basis in consumer class actions.” (citing
   7   Toyota, 2012 WL 4904412, at *3-4; In re Scotts EZ Seed Litig., 304 F.R.D. 397,
   8   413-15 (S.D. N.Y. 2015)). The Miller court held that “at least in theory, plaintiff's
   9   proposal to use either [choice based conjoint analysis] and/or [a contingent valuation
  10   method] to measure damages in this action is sound.” Id. at *21. The Miller court,
  11   however, denied class certification because the plaintiff’s damages expert did not
  12   actually conduct a contingent valuation survey prior to class certification. Id. at *22.
  13   This concern is not present in this case because Dr. Belch has completed his survey
  14   and has concluded that consumers would be likely to pay an average of 61 cents less
  15   for the Ocean Spray Cranberry juice products. (Belch Supp. Decl., ¶ 1-5).
  16         This case is therefore akin to Dzielak v. Whirlpool Corp., No.
  17   CV2120089KMJBC, 2017 WL 1034197, at *16-18 (D. N.J. Mar. 17, 2017)
  18   [“Dzielak”] where the court accepted a contingent valuation analysis as a valid
  19   survey methodology. The Dzielak court found that “[c]ourts have accepted
  20   [contingent valuation] as a sufficiently reliable basis to estimate the economic
  21   impact of alleged product defects or labeling misrepresentations in consumer class
  22   actions.” Id. at *17. The Dzielak court also distinguished Miller by holding that the
  23   expert’s “opinions are based on a fully completed contingent valuation survey and
  24   data analysis, both of which are described in detail in his expert report” and “[t]he
  25   concerns raised in Miller are not present in our case.” Id. at *18. The same is true
  26   here because Dr. Belch has completed his contingent valuation survey and fully
  27   described his methodology. (Belch Supp. Decl., ¶¶ 1-5). This Court should find that
  28   Dr. Belch’s contingent valuation analysis is sufficient at the class certification stage.
                                              -4-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2080 Page 6 of 9




   1   See Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482, 551 (E.D.N.Y. 2017) (“Both
   2   [the contingent valuation and conjoint analysis] techniques are adequate for proving
   3   classwide causation at the certification stage, and have previously been approved in
   4   consumer class actions as reliable methodologies available for calculating the price
   5   premium attributable to a product characteristic.”).
   6         DEFENDANT’S ATTACKS ON DR. BELCH’S METHODOLOGY
   7         ARE WITHOUT MERIT AT THE CLASS CERTIFICATION STAGE
   8         Ocean Spray merely argues that Dr. Belch’s survey “asked the wrong
   9   questions.” (Dkt. No. 10 at 17-18). It should be noted, however, that Ocean Spray
  10   has failed to retain a survey expert to rebut Dr. Belch’s findings. Ocean Spray’s
  11   arguments can be characterized as unsupported, non-expert speculation. Dr. Belch’s
  12   survey is consistent with Plaintiff’s theory of the case that Ocean Spray has failed to
  13   prominently label its products as “Artificially Flavored” on the front display panel
  14   as is required by law. (Compl., ¶¶ 47, 49). Because Dr. Belch’s survey is consistent
  15   with Plaintiff’s theory of liability, it should be accepted by this Court. See Martin
  16   Schneider, et al. v. Chipotle Mexican Grill, Inc., No. 16-CV-02200-HSG, 2018 WL
  17   4700353, at *15 (N.D. Cal. Sept. 29, 2018). Moreover, Ocean Spray’s challenges to
  18   Dr. Belch’s survey go to the weight of Dr. Belch’s opinions, rather than to the
  19   admissibility of Dr. Belch’s report. See Clicks Billiards, Inc. v. Sixshooters, Inc., 251
  20   F.3d 1252, 1263 (9th Cir. 2001) (after deeming a survey admissible, “follow-on
  21   issues of methodology, survey design, reliability, the experience and reputation of
  22   the expert, critique of conclusions, and the like go to the weight of the survey rather
  23   than its admissibility”). Accordingly, the Court should find that Ocean Spray’s
  24   arguments with respect to Dr. Belch’s survey are without merit at the class
  25   certification stage.
  26         DAMAGES CAN BE CALCULATED ON A CLASS WIDE BASIS
  27         Since the filing of Plaintiff’s Motion for Class Certification, Ocean Spray has
  28   produced sales data showing its wholesale sales to distributors in California during
                                              -5-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2081 Page 7 of 9




   1   the class period. (See Supplemental Declaration of Ronald A. Marron in Support of
   2   Plaintiff’s Motion for Class Certification and to Appoint Class Counsel filed
   3   concurrently herewith (“Marron Supp. Decl.”), ¶ 3 & Ex. 1).1 This information was
   4   provided to Plaintiff pursuant to Magistrate Judge Dembin’s September 20, 2018
   5   Order on Plaintiff’s Motion to Compel Discovery. (Dkt. No. 34). Ocean Spray
   6   wholesale information provide a sufficient basis for calculating damages on a class
   7   wide basis. See Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1183 n.9 (9th Cir.
   8   2017).
   9         Ocean Spray’s sales information and Dr. Belch’s expert report has been
  10   provided to Plaintiff’s economics expert, Dr. Alan Goedde. (See Supplemental
  11   Declaration of Dr. Alan Goedde filed concurrently herewith (“Goedde Supp.
  12   Decl.”), ¶¶ 18, 22). Dr. Goedde previously conducted a comparison survey of the
  13   artificially flavored juice products compared to naturally flavored juice products and
  14   found that there is a 20% premium attributable to natural flavoring ingredients. (Dkt.
  15   No. 23-21; Goedde Supp. Decl., ¶¶ 11-19). This finding is consistent with Dr.
  16   Belch’s survey, which attributes a 19% premium to the Ocean Spray Products based
  17   on the “No artificial flavors” labeling statement. (Goedde Decl., ¶¶ 5, 19). Ocean
  18   Spray’s wholesale sales have been adjusted by Dr. Goedde to account for the retail
  19   value of the products by multiplying the Ocean Spray’s wholesale unit sales by the
  20   standard retail price. (Goedde Supp. Decl., ¶ 22). Dr. Goedde has determined that by
  21   applying a $3.25 standard retail price to Ocean Spray’s wholesale unit sales in the
  22   state of California yields estimated retail sales from 2011-2017 of                  .
  23   (Goedde Decl., ¶ 22). Dr. Goedde has applied the price premium that was determined
  24   through Dr. Belch’s survey (19%) and has concluded that restitution damages in this
  25
  26   1
        Plaintiff is also seeking detailed retail level sales information from the Nielsen
  27   Company. On October 4, 2018, Nielsen filed a Motion for a Protective Order to
       prevent disclosure of this information (Dkt. No. 51), which is currently pending
  28
       before Magistrate Judge Dembin.
                                                   -6-
                   Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                            CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2082 Page 8 of 9




   1   action would total                 . (Goedde Decl., ¶ 23). Alternatively, restitution
   2   damages in this action would total               by applying the 20% price premium
   3   that was determined through Dr. Goedde’s comparison survey, which is also
   4   consistent with the findings in Dr. Belch’s contingent valuation survey. (Goedde
   5   Supp. Decl., ¶ 23).     Plaintiff has thus provided a viable damages model for
   6   calculating restitution damages on a class-wide basis. See Comcast Corp. v.
   7   Behrend, 133 S. Ct. 1426, 1433 (2013) (“calculations need not be exact”); Lambert,
   8   870 F.3d at 1183 (“Class wide damages calculations under the UCL, FAL, and
   9   CLRA are particularly forgiving.”).       Accordingly, Plaintiff’s Motion for class
  10   certification should be granted.
  11         CONCLUSION
  12         For the foregoing reasons, Plaintiff’s Motion for Class Certification and to
  13   Appoint Class Counsel should be granted.
  14
  15    Dated:    October 26, 2018            Respectfully submitted,
  16                                          /s/ Ronald A. Marron
  17                                             RONALD A. MARRON
  18
                                              LAW OFFICES OF RONALD A.
  19                                          MARRON, APLC 
  20                                          RONALD A. MARRON
                                              MICHAEL HOUCHIN
  21
                                              651 Arroyo Drive 
  22                                          San Diego, California 92103
  23                                          Telephone: (619) 696-9006
                                              Facsimile: (619) 564-6665
  24
  25                                          LAW OFFICE OF DAVID ELLIOT
                                              DAVID ELLIOT (SBN 270381)
  26
                                              davidelliot@elliotlawfirm.com
  27                                          2028 3rd Avenue
  28                                          San Diego, CA 92101
                                              -7-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                         CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75 Filed 10/26/18 PageID.2083 Page 9 of 9




   1                                      Telephone: (858) 228-7997
                                          Attorneys for Plaintiff and the Proposed
   2                                      Class
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -8-
                Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                   SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS
                                       CERTIFICATION AND TO APPOINT CLASS COUNSEL
